Case 2:19-cv-01918-SVW-LAL Document 20 Filed 02/23/21 Page 1 of 1 Page ID #:4204




   1
   2
   3                                                                      JS-6
   4
   5
   6
                                  UNITED STATES DISTRICT COURT
   7
                                 CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10   NESSANE CACHO,                                   Case No. LACV 19-1918-SVW (LAL)

  11                                  Petitioner,       JUDGMENT
  12                        v.

  13   W.L. MONTGOMERY, Warden,

  14                                     Respondent.

  15
  16
  17          Pursuant to the Order Accepting Report and Recommendation of United States
  18   Magistrate Judge,
  19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
  20
  21            February 23, 2021
       DATED: _____________________                 ________________________________________
  22                                                HONORABLE STEPHEN V. WILSON
                                                    UNITED STATES DISTRICT JUDGE
  23
  24
  25
  26
  27
  28
